Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 09/13/2022.
Claims 1-10, 12-20 are pending and have been examined.
Claims 1-10, 12-20 are rejected.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
Firstly, Applicant argues that the quoted limitation from claim 1 is also included in claims 18 and 20. However, Examiner cannot find where the two claims include weighted event tree indicating the at least one change to the object of the plan and historical changes to the object of the plan, wherein . . .”. There is no language or equivalence found in claims 18 and 20. Claims 18 and 20 includes that a weight event tree comprises “a plan identifier associated with the plan and a change wrapper . . .”. The attributes discussed in the two groups of claims above are not equivalents. Claims 18 and 20 do not include “indicating the at least one change to the object of the plan” and historical changes to the object of the plan”. Therefore, this argument will only apply to claim 1. 
Applicant argues that the cited references do not at least suggest:
“a weighted event tree indicates both the at least one change to the object and historical changes to the object.” (remarks p.9). 
Examiner reminds Applicant that the rejection below is an obviousness rejection based on 35 USC § 103 and the decision by the Supreme Court in KSR. Therefore, Applicants must read the rejection as a combination of teachings of the cited references and not treat the references in isolation. The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Furthermore, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). The question to be asked is "whether the improvement is “more than the predictable use of prior art elements according to their established functions.” KSR, 550 U.S. at 417.If Applicant is arguing that the results were greater than those that are expected from the combination, they it is the Applicant's burden to show such results. However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Riepshoff teaches that a tree with values can be stored for user interaction (Riepshoff [0022]). It also teaches that nodes include various types of data (Riepshoff [0022, 0031-0035]). Further, it teaches that multiple data may be stored within each node including indication of change data (Riepshoff [0032: “The node 300 may represent one or more values 310 representing the input data 220 or the data collected. Each node 300 may have a set of one or more business rules 320 indicating any processing to be performed with the values 310. The node 300 may also store a status 330, representing the priority of the data stored at the node 300. . . . Additionally, each node 300 may have an assigned threshold 340 for a value change to cause a change in status 330.”]; [See figure 4 labels 402, 404, 406, 408, and actual values of the node illustrating various types of data stored within each node.]).  It also teaches nodes having assigned threshold for a value change to cause a change in status of the node. Id. Lastly, paragraph 33 teaches that historical data is stored associated with the tree and node (Riepshoff [0033: “The data tree may provide both node and weight data to a historical data module 410. A predictions and alerts display 412 may provide predictions about the aggregated data collected by the data aggregation system 400 and alert a user about any changes to that node data. The prediction and alerts module 412 may access the node data stored in the historical data module 412 via a persistent hash map (PHM) 414. Further, a genetic algorithm module 416 may adjust the weights of the data tree. The genetic algorithm module 416 may incorporate node data and weight data from the historical data module 410. The user may adjust the genetic algorithm module 416 via the sensitivity adjustment input 418.”]).
Cella teaches an event planning system (Cella [0104]). Cella also teaches storing various historical information such as various factors, products, components, etc (Cella [0014, 0493, 0816, 0854-0855]). Applicant argues that the limitation above is not at least suggested because there is no teaching for a tree including both a change and historical changes. However, Riepshoff clearly shows that multiple values may be stored within each node of a tree, the root node also includes aggregated values that indicates historical changes to nodes (Riepshoff [0032-0035]), nodes having assigned threshold for a value change to cause a change in status of the node, etch. Riepshoff clearly teaches a tree and nodes include a plurality of values and those values include indications of changes and changed values. It also teaches storing historical information associated with the tree. Cella teaches historical changes to the object of a plan, it also teaches storing change to the object of the plan as above illustrated.
Therefore, the combined teachings show that a tree may store any indication of various values and the combination shows that the various values may include changes to objects of plans and historical changes data.
Applicant argues that storing “the plan” in a first database and storing the “weighted event forest” in a second database is not taught.
Examiner respectfully submits that the combination of the references at least suggests storing data in two separate databases, namely “the plan” and “the weighted event forest”.
Riepshoff teaches using at least two databases to store data. (Riepshoff [0036: “The PDB 606 may send a set of persistent data 608 to a dynamic database creator 610.”]). It also teaches that PDB may store various data including weights, thresholds, and any data that is used throughout the data aggregation process like change data. Id. (See also Riepshoff [0038, 0041-0042]). Furthermore, it states that DDB stores tree data (id. At 0042: “The configuration processor 616 may send the set of weights and thresholds to the DDB 620 (Action 1024). The configuration processor 616 may build a tree list for each data tree in the data forest (Action 1026). For each data tree on the tree list, the configuration processor 616 may use the dynamic scorecard 604 to calculate the initial data score for each tree (Action 1028). The dynamic scorecard 604 may wrap up the tree score for each tree (Action 1030). The dynamic scorecard 604 may send that tree score data to the DDB 620 (Action 1032). The dynamic scorecard 604 may also send the tree score data to the JMS topic module 518 (Action 1034).”). In addition, Cella teaches a distributed database where multiple databases are used to store different types of data (Cella [0510: “In some example embodiments, as data moves through a supply chain, this data flow may occur through distributed databases, relational databases, graph databases of all types, and the like that may be part of the unified data collection and management systems 640.”]; [1029; 1108]). Cella teaches use of databases for different types of data and in different levels of supply chain. id. Therefore, combined teachings at least suggest storing different types of data in different databases.
Applicant finally argues, regarding claim 14, active and disabled event list is not taught. However, Examiner respectfully submits that a list of events is taught by Cella (Cella [0365: List]). Furthermore, Cella teaches both active and disabled events as part of history data, see below rejection. In addition, a new reference is provided to show a list of events.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riepshoff et al. (US 20120117083; “Riepshoff” hereinafter) and further in view of Cella et al. (US 20210133650; “Cella” hereinafter).
As per claim 1, Riepshoff discloses A networked collaboration system comprising:
a first client device associated with a first user; a second client device associated with a second user; a first database; a second database; and at least one computer processing component configured to perform operations comprising:
receiving, from the first client device, an [event creation] indication, the event creation indication comprising a plan identifier and at least one change to an object of a plan associated with the plan identifier (Riepshoff [0021: “A lightweight complex event processing (CEP) engine may aggregate and analyze large data sets in a high performance real time fashion to provide `at a glance` status of a particular activity.”]; [See para. 35 and figures 6 and 10a-b “complex event processing engine”.]);
based on receiving the [event creation] indication, creating a weighted event tree for the at least one change (Riepshoff [0022: “The CEP engine may combine generic rules, weights and thresholds to create a specific business rule for the data at that node in the tree. The CEP engine may execute these business rules against the data in the tree to generate dynamic aggregated scores for each node in the tree such that one can actively monitor, and analyze data at each defined level of detail.”]), the weighted event tree [indicating the at least one change] to the object of the plan  (Riepshoff [0022: “During data processing, the tool may aggregate up the tree from a node when the status color of that node changes. This optimization may provide significant performance savings while keeping the status of nodes current when the node data changes.”]) [and historical changes] to the object of the plan (Riepshoff [0033: “The data tree may provide both node and weight data to a historical data module 410.”]), wherein the weighted event tree comprises an object identifier associated with the object (Riepshoff [0033: “The data aggregation system 400 may maintain a data tree of fixed nodes 402 representing data information that may be consistently maintained across several different systems.” Where Identifiers are inherent.]), an original object value in the plan, and a changed value for the object (Riepshoff [0032: “Additionally, each node 300 may have an assigned threshold 340 for a value change to cause a change in status 330. Each node 300 may have a weight 350 assigned for that node 300 when passing the value of the node 310 to a parent node 300.”]; [0031-0035: “The node 300 may represent one or more values 310 representing the input data 220 or the data collected. Each node 300 may have a set of one or more business rules 320 indicating any processing to be performed with the values 310. The node 300 may also store a status 330, representing the priority of the data stored at the node 300. . . . Additionally, each node 300 may have an assigned threshold 340 for a value change to cause a change in status 330.”]; [See figure 4 labels 402, 404, 406, 408, and actual values of the node illustrating various types of data stored within each node.]);
receiving, from the second client device, a request to view the plan on a user interface of the second client device; and communicating, to the second client device, the plan stored in the first database and the weighted event tree stored in the [second database] (Riepshoff [0033: “A predictions and alerts display 412 may provide predictions about the aggregated data collected by the data aggregation system 400 and alert a user about any changes to that node data.”]).
Riepshoff does not explicitly teach, however, Cella in an analogous art teaches:
Event creation (Cella [0089: “In embodiments, the set of adaptive intelligence systems provides a set of capabilities that facilitate development and deployment of intelligence for at least one function selected from a list of functions consisting of supply chain application automation, demand management application automation, machine learning, artificial intelligence, intelligent transactions, intelligent operations, remote control, analytics, monitoring, reporting, state management, event management, and process management.”]; [0099]) Change (Cella [0104: “In embodiments, a role-based digital twin may integrate with an enterprise resource planning system that operates on the organizational digital twin that represents a set of roles in the enterprise, such that changes in an enterprise resource planning system are automatically reflected in the organizational digital twin.”]; [1120: “For example, in embodiments, the collaboration tools may include an in-twin collaboration tool that that enables a digital twin experience and a collaboration experience within the same interface (e.g., within a AR/VR-enabled user interface, a standard GUI, or the like), such as where collaboration entities and events (such as version-controlled objects, comment streams, editing events and other changes) are represented within the digital twin interface and linked to digital twin entities.”]) and second database (Cella [1112: Databases]; [0032-0035, 0014, 0493, 0816, 0854-0855: Historical changes]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of events for change representation using plurality of databases of Cella into the logistics management module of Riepshoff to produce an expected result of creating an event creation tree module. The modification would be obvious because one of ordinary skill in the art would be motivated to modify the teaching of Riepshoff with Cella to automate and make efficient tracking and modifying of events for supply chain management.

As per claim 2, rejection for claim 1 is incorporated and further Riepshoff discloses The system of claim 1, wherein the request to view the plan from the second client device comprises a second event creation indication, the second event creation indication associated with the object and the plan (Riepshoff [0044: “Embodiments may also be practiced in distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by hardwired links, wireless links, or by a combination thereof) through a communications network.” Also, see 0046 for description regarding multiple users.]).

As per claim 3, rejection for claim 1 is incorporated and further Riepshoff discloses The system of claim 1, wherein the weighted event tree for the at least one change comprises an addition of a new object (Riepshoff [0022: “The CEP engine may provide a mechanism by which a user may define a tree of data with each node assigned a generic rule that may be used to aggregate data residing in its child nodes.” Where multiple objects may be added to the tree.]).

As per claim 4, rejection for claim 1 is incorporated and further Riepshoff discloses The system of claim 1, wherein the weighted event tree for the at least one change comprises an indication of a deleted object of the plan (Riepshoff [0022: “Once the issue has been addressed, the issue may be removed temporarily from the data aggregation, allowing the user to continue to focus on the most urgent issues at hand.”]).

As per claim 5, rejection for claim 4 is incorporated and further Riepshoff discloses The system of claim 4, wherein the at least one computer processing component is further configured to receive an indication from the second user to enable the deleted object and creating a second weighted event tree with an indication that the deleted object has been restored (Riepshoff [0022: “Once the issue has been addressed, the issue may be removed temporarily from the data aggregation, allowing the user to continue to focus on the most urgent issues at hand.” The paragraph implies that the changes are not permanent rather they are “temporarily” removed. Paragraph 0033 states that users ca “adjust” sensitivity adjustment input algorithm.]).

As per claim 6, rejection for claim 1 is incorporated and further Riepshoff discloses The system of claim 1, wherein the object is a characteristic associated with a logistics hub (Riepshoff [0033: “FIG. 4 illustrates, in a block diagram, one embodiment of a logical layout of a data aggregation system 400.”]).

As per claim 7, rejection for claim 6 is incorporated and further Riepshoff discloses The system of claim 6, wherein the characteristic of associated with the logistics hub is an indication of a work shift (Riepshoff [0033: “A predictions and alerts display 412 may provide predictions about the aggregated data collected by the data aggregation system 400 and alert a user about any changes to that node data.”]).

As per claim 8, rejection for claim 1 is incorporated and further Riepshoff discloses The system of claim 1, wherein the object is a characteristic associated with a transit link (Riepshoff [0021: “The CEP engine may be used to monitor a sea port, a distribution process, or other complex process”]).

As per claim 9, rejection for claim 1 is incorporated and further Riepshoff discloses The system of claim 1, wherein the object is a characteristic associated with a logistics center (Riepshoff [0033: “FIG. 4 illustrates, in a block diagram, one embodiment of a logical layout of a data aggregation system 400.”]).

As per claim 10, rejection for claim 1 is incorporated and further Riepshoff discloses The system of claim 1, wherein the object is a characteristic associated with a level of delivery service (Riepshoff [0021: “The CEP engine may be used to monitor a sea port, a distribution process, or other complex process”]).

As per claim 12, rejection for claim 1 is incorporated and further Riepshoff discloses The system of claim 1, wherein the at least one computer processing component is further configured to communicate the weighted event tree to administrative client device and receive an indication from the administrative client device that the weighted event tree has been approved (Riepshoff [0022: “The CEP engine may augment the decision making process by allowing the user to quickly see issues for resolution, drill down to each level of detail, and discover the root cause of the problem. Once the issue has been addressed, the issue may be removed temporarily from the data aggregation, allowing the user to continue to focus on the most urgent issues at hand.” User in this example is the admin that is executing the approval process.]).

As per claim 13, rejection for claim 12 is incorporated and further Riepshoff discloses The system of claim 12, wherein the at least one computer processing component is configured to overwrite the plan with a revised plan, the revised plan comprising the weighted event tree, and to remove the weighted event tree from the second database (Riepshoff [0022: “The CEP engine may augment the decision making process by allowing the user to quickly see issues for resolution, drill down to each level of detail, and discover the root cause of the problem. Once the issue has been addressed, the issue may be removed temporarily from the data aggregation, allowing the user to continue to focus on the most urgent issues at hand.” And 0021 “The CEP engine may execute rules at the node levels and propagated up the tree as data changes state.” Where users are provided authority to remove data and set rules for data manipulation which includes ability to remove tree from database.]).

As per claim 15, rejection for claim 14 is incorporated and further Riepshoff discloses The system of claim 14, wherein the weighted event tree further comprises a destruct map, wherein the destruct map comprises a value associated with the object and wherein the construct map comprises a modification category associated with the at least one change (Riepshoff [0032: “Additionally, each node 300 may have an assigned threshold 340 for a value change to cause a change in status 330. Each node 300 may have a weight 350 assigned for that node 300 when passing the value of the node 310 to a parent node 300.” Where object value and change value are both illustrated.]).

As per claim 16, rejection for claim 15 is incorporated and further Riepshoff discloses The system of claim 15, wherein the weighted event tree further comprises a construct map, wherein the construct map comprises a modification category associated with the at least one change (Riepshoff [0032: “Additionally, each node 300 may have an assigned threshold 340 for a value change to cause a change in status 330. Each node 300 may have a weight 350 assigned for that node 300 when passing the value of the node 310 to a parent node 300.”]).

As per claim 17, rejection for claim 16 is incorporated and further Riepshoff discloses The system of claim 16, wherein the weighted event tree further comprises a user identity associated with the first user device (Riepshoff [0022 and 0033: Includes user alert system where user is associated with the tree for alerts, modifications, and definitions.]).

As per claim 18, Riepshoff discloses A method for communicating collaborative planning information in a distributed network, the method comprising:
receiving an event creation indication from a first client device to create an event associated with a plan; communicating, to the first client device, the plan stored in a first database; receiving, from the first client device, a [created event, the created event] comprising a change to an attribute associated with an object of the plan (Riepshoff [0021: “A lightweight complex event processing (CEP) engine may aggregate and analyze large data sets in a high performance real time fashion to provide `at a glance` status of a particular activity.”]; [See para. 35 and figures 6 and 10a-b “complex event processing engine”.]);
based on receiving the [event creation] indication, creating a weighted event tree comprising a plan identifier associated with the plan and a [change wrapper] (Riepshoff [0022: “The CEP engine may combine generic rules, weights and thresholds to create a specific business rule for the data at that node in the tree. The CEP engine may execute these business rules against the data in the tree to generate dynamic aggregated scores for each node in the tree such that one can actively monitor, and analyze data at each defined level of detail.”]), the [change wrapper] comprising a destruct map and change map, wherein the destruct map comprises the attribute associated with the object and wherein the change map comprises the change to the attribute associated with the object (Riepshoff [0032: “Additionally, each node 300 may have an assigned threshold 340 for a value change to cause a change in status 330. Each node 300 may have a weight 350 assigned for that node 300 when passing the value of the node 310 to a parent node 300.”]); and
storing the weighted event tree on [a second database], the second database different than the first database (Riepshoff [0033: “A predictions and alerts display 412 may provide predictions about the aggregated data collected by the data aggregation system 400 and alert a user about any changes to that node data.”]; [0033: “The data tree may provide both node and weight data to a historical data module 410.”]).
Riepshoff does not explicitly teach, however, Cella in an analogous art teaches:
Event creation (Cella [0089: “In embodiments, the set of adaptive intelligence systems provides a set of capabilities that facilitate development and deployment of intelligence for at least one function selected from a list of functions consisting of supply chain application automation, demand management application automation, machine learning, artificial intelligence, intelligent transactions, intelligent operations, remote control, analytics, monitoring, reporting, state management, event management, and process management.”]; [0099]) Change (Cella [0104: “In embodiments, a role-based digital twin may integrate with an enterprise resource planning system that operates on the organizational digital twin that represents a set of roles in the enterprise, such that changes in an enterprise resource planning system are automatically reflected in the organizational digital twin.”]; [1120: “For example, in embodiments, the collaboration tools may include an in-twin collaboration tool that that enables a digital twin experience and a collaboration experience within the same interface (e.g., within a AR/VR-enabled user interface, a standard GUI, or the like), such as where collaboration entities and events (such as version-controlled objects, comment streams, editing events and other changes) are represented within the digital twin interface and linked to digital twin entities.”]) and second database (Cella [1112: Databases]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of events for change representation using plurality of databases of Cella into the logistics management module of Riepshoff to produce an expected result of creating an event creation tree module. The modification would be obvious because one of ordinary skill in the art would be motivated to modify the teaching of Riepshoff with Cella to automate and make efficient tracking and modifying of events for supply chain management.

As per claim 19, rejection for claim 18 is incorporated and further Riepshoff discloses The method of claim 18, wherein the method further comprises, in response to receiving an indication that a second client device has accessed the plan, communicating the plan from the first database to the second client device and the weighted event tree from the second database to the second client device (Riepshoff [0044: “Embodiments may also be practiced in distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by hardwired links, wireless links, or by a combination thereof) through a communications network.” Also, see 0046 for description regarding multiple users.]).

As per claim 20, Riepshoff discloses One or more non-transitory computer readable media, stored on a computer processing component, that, when executed, cause the computer processing component to perform a method comprising:
receiving an event creation indication from a first client device to [create an event] associated with a plan; communicating, to the first client device, the plan stored in a first database; receiving, from the first client device, a created event, the created event comprising a change to an attribute associated with an object of the plan (Riepshoff [0021: “A lightweight complex event processing (CEP) engine may aggregate and analyze large data sets in a high performance real time fashion to provide `at a glance` status of a particular activity.”]; [See para. 35 and figures 6 and 10a-b “complex event processing engine”.]);
based on receiving [the event creation] indication, creating a weighted event tree comprising a plan identifier associated with the plan and a change wrapper (Riepshoff [0022: “The CEP engine may combine generic rules, weights and thresholds to create a specific business rule for the data at that node in the tree. The CEP engine may execute these business rules against the data in the tree to generate dynamic aggregated scores for each node in the tree such that one can actively monitor, and analyze data at each defined level of detail.”]), the [change] wrapper comprising a destruct map and change map, wherein the destruct map comprises the attribute associated with the object and wherein the change map comprises the change to the attribute associated with the object (Riepshoff [0032: “Additionally, each node 300 may have an assigned threshold 340 for a value change to cause a change in status 330. Each node 300 may have a weight 350 assigned for that node 300 when passing the value of the node 310 to a parent node 300.”]); and
storing the weighted event tree on a [second database], the second database different than the first database (Riepshoff [0033: “A predictions and alerts display 412 may provide predictions about the aggregated data collected by the data aggregation system 400 and alert a user about any changes to that node data.”]; [0033: “The data tree may provide both node and weight data to a historical data module 410.”]).
Riepshoff does not explicitly teach, however, Cella in an analogous art teaches:
Event creation (Cella [0089: “In embodiments, the set of adaptive intelligence systems provides a set of capabilities that facilitate development and deployment of intelligence for at least one function selected from a list of functions consisting of supply chain application automation, demand management application automation, machine learning, artificial intelligence, intelligent transactions, intelligent operations, remote control, analytics, monitoring, reporting, state management, event management, and process management.”]; [0099]) Change (Cella [0104: “In embodiments, a role-based digital twin may integrate with an enterprise resource planning system that operates on the organizational digital twin that represents a set of roles in the enterprise, such that changes in an enterprise resource planning system are automatically reflected in the organizational digital twin.”]; [1120: “For example, in embodiments, the collaboration tools may include an in-twin collaboration tool that that enables a digital twin experience and a collaboration experience within the same interface (e.g., within a AR/VR-enabled user interface, a standard GUI, or the like), such as where collaboration entities and events (such as version-controlled objects, comment streams, editing events and other changes) are represented within the digital twin interface and linked to digital twin entities.”]) and second database (Cella [1112: Databases]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of events for change representation using plurality of databases of Cella into the logistics management module of Riepshoff to produce an expected result of creating an event creation tree module. The modification would be obvious because one of ordinary skill in the art would be motivated to modify the teaching of Riepshoff with Cella to automate and make efficient tracking and modifying of events for supply chain management.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Riepshoff, Cella, and further in view of Chkodrov et al. (US 20060265365; “Chkodrov” hereinafter)
As per claim 14, rejection for claim 1 is incorporated and further Cella discloses The system of claim 1, wherein the weighted event tree comprises a plurality of events from one or more users associated with the object and a list of active enabled [and disabled events], wherein each of the plurality of events comprises a change to a value associated with the object (Cella [1120: “For example, in embodiments, the collaboration tools may include an in-twin collaboration tool that that enables a digital twin experience and a collaboration experience within the same interface (e.g., within a AR/VR-enabled user interface, a standard GUI, or the like), such as where collaboration entities and events (such as version-controlled objects, comment streams, editing events and other changes) are represented within the digital twin interface and linked to digital twin entities. For example, multiple users may be granted access to view an environment digital twin of a facility, such as a warehouse or factory, via an in-twin collaboration tool. Once viewing the environment digital twin, the users may then change one or more features of the environment depicted in the environment digital twin and may instruct the digital twin system to perform a simulation.”]; [0365: Storing events include a list of active and disabled events where disabled events include historical data found on paragraph 0493, 0816, 0854, etc.]).
Even though Cella teaches storing active event list, it does not explicitly teach, however, Chkodrov in an analogous art teaches:
a list of active enabled and disabled events (Chkodrov [0036-0040: Tracking events]) where list is stored in a table form. Id. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the storing a list of disabled events of Chkodrov into the list storing module of Cella where active and disabled events are stored to produce an expected result of using a list to store enabled and disabled events. The modification would be obvious because one of ordinary skill in the art would be motivated to provide one list where users can view all events relevant to transaction.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mikurak (US 20060178918) – Teaches supply planning in a network based supply chain environment. It also includes teaching regarding event logging and collaborative forecasting. 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 12/14/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156